DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. Claims 1-20 are presented for the examination.
2. 	The cross reference related to the application cited in the specification must be updated (i.e. update the relevant status, with PTO serial numbers or patent numbers where appropriate, on para[0001], ln 1-5). The  specification should be so revised.	
                                                 Double Patenting 
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
4. Claims 1-20  are rejected on the ground of nonstatutory double patenting as being  anticipated over claims  1-19 of US Patent  11372897 B1.   

5.	 Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-19 of US Patent 11372897 B1  contain(s) every element of claim(s) 1-12 of the instant application and thus anticipate the claim(s) of the instant application. 
The different between the instant application and the US patent is  caching an identifier of a collection object, selected storage node and based on the cached identifier, the collection object representative of the directory; and updating the collection object to include a reference to the data item stored in the selected storage node; wherein the receiving of the request, the caching, the sending, the receiving of the replies, the selecting, the transmitting, the accessing, and the updating are performed by invoking an application programming interface (API). 
Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQat651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (Affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Lederal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001). 

“Claim 1- 20 are generic to the species of invention covered by claim 1-19 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d775, 227 USPQ773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. Inre VanOmum, 686 F.2d 937, 944, 214 USPQ761, 767 (CCPA 1982). 

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims  1-5, 7-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sporny(US 20080077635 A1) in view of Turner( US 20060179037 A1) and further in view of Knapp(US 20110276656 A1).

As to claim 1, Sporny teaches receiving, via a network, a request to store a data item within a directory of a file structure layer for an unstructured storage layer of a data storage system( second service that the peer-to-peer file system node 10 can provide, which is optional, is the ability to store files locally via a storage server 15. The storage server 15 uses a long-term storage device 17 to store data persistently on behalf of the highly-available clustered storage network 5, para[0050], ln 1-6/The main purpose of the highly-available clustered storage network 5 is to provide fault-tolerant storage for a storage client 12. This means that at least one peer-to-peer file system storage node must be available via the communication network 20 to store files and support file processing requests, para[0060], ln 1-5/ storing files to the clustered storage network is a relatively simple operation outlined in FIG. 4. A storage client 12, described as any method of accessing the highly-available clustered storage network 5, sends a file storage request to the clustered storage network as outlined in step 100. This request may be performed in any of the methods outlined in the communication FIG. 3a, 3b or 3c. Ideally, this request would be sent via a multicast message to all storage server 15 services. The storage request may optionally contain information about the file being stored, para[0079])
; sending, via the network, to a plurality of storage nodes included in a cluster of the data storage system, a query as to which of the storage nodes are available to store the data item(  These queries can be performed, as shown in step 160, using a unicast, broadcast, or multicast communication method. Ideally, a multicast method is used for meta-data requests regarding all storage server 15 nodes on the network. Broadcast meta-data requests are only used when it is the most efficient method of communication, such as determining the available storage volumes or partitions in the clustered storage network. Unicast meta-data requests are used if information is only needed from one fault-tolerant peer-to-peer file system node 10, or a very small subset of peer-to-peer file system nodes. The specific meta-data query is placed in the outgoing message and sent to the queried node or nodes via the most efficient communication method available, para[0102]/ The clustered file system design is very simple, powerful, and extensible. The core of the file system is described in FIG. 1. The highly-available clustered storage network 5 is composed of two components in the simplest embodiment , para[0048]))
wherein the nodes communicate with each other via the network to provide respective parts of the file structure layer( ensure that the majority of data exchanged across the communication network 20 is used to transport file data, several communication methods are utilized to communicate effectively between nodes. The first of those communication methods, unicast data transmission, is outlined in FIG. 2a. Unicast data transmission is used whenever it is most efficient for a single sending peer-to-peer file system node 30 to communicate with single receiving peer-to-peer file system node 32. To perform this operation, unicast data 35 is created by the sending peer-to-peer file system node 30 and sent via the communication network 20 to the receiving peer-to-peer file system node 32, para[0054]); 
receiving, via the network, in response to the query, replies from a subset of storage nodes that are included in the plurality of storage nodes and that are available to store the data item(  If the storage server 15 is capable of housing the data file, based on any optional usage information that the storage client 12 sent in the request, the storage server 15 replies with a storage acceptance message. The storage acceptance message may contain optional information such as amount of free space on the file system, whether the file data will be overwritten if it already exists, or other service level information such as available network bandwidth to the storage server or storage server processing load, para[0081]) 
selecting, based on the replies, a storage node from the subset of storage nodes( In step 110, the storage client 12 must choose a storage server 15 from the list of storage servers that replied to the storage request. It is ultimately up to the storage client 12 to decide which storage server 15 to utilize for the final file storage request. The selection process is dependent on the needs of the storage client 12. If the storage client 12 desires to choose a storage server 15 that contains the greatest amount of available storage on the storage server 15 long term storage 17 device, then the storage client 12 would choose a storage server 15 with the greatest amount of available storage capacity, par[0083], ln 1- 15)  ;
 and transmitting, via the network, the data item to the selected storage node for storage by the selected storage node within the unstructured storage layer( A file storage commit request sent by the storage client 12 is followed by a file storage commit request acknowledgment by the storage server 15. When the storage client 12 receives the acknowledgment, it sends the data to the storage server 15 via the communication network 20 and the data file, in part or as a whole, is then committed to the storage server 15 long term storage 17, para[0078]); 
Sporny does not teach providing an identifier of a collection object representative of the directory and stored within the unstructured storage layer. However, Turner teaches providing an identifier of a collection object representative of the directory and stored within the unstructured storage layer   (Upon receiving the unique OID (e.g., OID.sub.R, OID.sub.Dirl1) 82 for the corresponding data object (e.g., "Root_Info", "Dirl_Info") 86, the client service node 64 can create a directory cache entry 78 within a directory cache 94 for temporary storage of the name 80, the corresponding unique object identifier 82, and related attribute information 84, para[0045], In 5- 19/ The distributed file system 60 of FIG. 4 includes storage nodes (e.g., 62a, 62b) distributed throughout the distributed file system 60... Each storage node 62 is configured for storing data objects 86 (including attribute information) at respective storage locations 88), para [0043]).
lt would have been obvious to one of the  ordinary skill in  the art before the effective fling date of claimed invention was made to modify the teach Sporny with Turner to incorporate the feature of providing an identifier of a collection object representative of the directory and stored within the unstructured storage layer because this provides a resolution between the data file name and its object identifier, followed by a resolution between the object identifier and a selected location for the data file.
Sporny and Turner do not teach  one or more of the receiving of the request, the providing, the sending, the receiving of the replies, the selecting, or the transmitting are performed by invoking an application programming interface (API). However, Knapp teaches  of the receiving of the request, the providing, the sending, the receiving of the replies, the selecting, or the transmitting are performed by invoking an application programming interface (API)( API which may perform an HTTP request to write the file to the file storage system, para[0006], ln 8-12). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of  Sporny and Turner with Knapp to incorporate the feature of teach  one or more of the receiving of the request, the providing, the sending, the receiving of the replies, the selecting, or the transmitting are performed by invoking an application programming interface (API) because this allows the field of reading and writing one or more files to a cloud storage solution. 
As to claim 2, Sporny teaches the replies from the subset of storage nodes comprise data that indicate at least one of free storage space on the subset of storage nodes, an age of hardware that the subset of storage nodes is running on, current CPU loads of the subset of storage nodes, and geographical positions of the subset of storage nodes(para[0081])  .  
As to claim 3,  Sporny teaches the selecting of the storage node from the subset of storage nodes comprises selecting multiple storage nodes from the subset of storage nodes; and the transmitting comprises transmitting the data item to the multiple storage nodes for storage by the multiple storage nodes within the unstructured storage layer( par[0083], ln 1- 15).  
As to claim 4,  Sporny teaches wherein the data item is a data file( , para[0060], ln 1-5) and Knapp teaches ( para[0006], ln 8-12) for the same reason as to claim 1 above.
As to claim 5, Turner teaches wherein the data item is an additional collection object representative of a subdirectory within the directory of the file structure( para[0041], ln 1-28).  
As to claim  7, Knapp teaches the API is executed by a device configured to communicate with the data storage system by way of the network( para[0023]/ para[0025], ln 3-10/ para[0026], ln 1-3) for the same reason as to claim 1 above .  
As to claim 8, Knapp teaches wherein the API is executed by a storage node included in the data storage system( para[0044], ln 1-10) for the same reason as to claim 1 above.  
As to claim 9, Sporny teaches  the sending of the query comprises transmitting a multicast message to the plurality of storage nodes( para[0079]).  
	As to claims 10, 13, 14, 15, 16, 17, 18,  they are rejected for the same reasons as to claims 1, 2, 3, 4, 5, 9 above.
As to claim 11,  Sporny teaches the device is implemented by a server configured to communicate with the data storage system by way of the network( para[0054], ln 1-12).  
As to claim 12, Sporny teaches the device is implemented by a storage node within the data storage system( para[0059]). 
As to claims 19, 20, they are rejected for the same reasons as to claims 11, 12 above.
 
7.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Sporny(US 20080077635 A1) in view of Turner( US 20060179037 A1) in view of Knapp(US 20110276656 A1) and further in view of Marmigere(US 20040068579 A1)
As to claim 6, Plourde, Turner and Knapp do not teach accessing, in response to the storage of the data item by the selected storage node and based on the identifier, the collection object representative of the directory; and updating the collection object to include a reference to the data item stored in the selected storage node. However, Marmigere teaches accessing, in response to the storage of the data item by the selected storage node and based on the identifier, the collection object representative of the directory; and updating the collection object to include a reference to the data item stored in the selected storage node ( storing, in the Proxy cache server, a cache index table containing, for each object stored, an identification of the object, a file name of the object in the Proxy cache server, a network address of the Web content server owning the object, an object validity expiration date and a signature identifying the object content; reading the cache index table and, selecting one object for which the expiration date is exhausted( para[0015] to para[0016]/ If yes, the Web content server sends back to the Proxy cache server the newly updated object (yl). The Proxy cache server replaces the old object by the new one on it local disk, updates the cache index entry for this object with the new expiration date and last modified date, then sends back the object to the client device, para[0043], In 41-53).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of  Sporny, Turner and Knapp  with Marmigere to incorporate the feature of  accessing, in response to the storage of the data item by the selected storage node and based on the identifier, the collection object representative of the directory; and updating the collection object to include a reference to the data item stored in the selected storage node because this reduces the amount of information downloaded from the Web content servers to refresh the Proxy cache server.
                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194